Citation Nr: 1204843	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a right upper extremity disorder.  

3.  Entitlement to service connection for a left upper extremity disorder.

4.  Entitlement to an initial rating in excess of 10 percent for right hip tendonitis and bursitis.  

5.  Entitlement to an initial rating in excess of 10 percent for left hip tendonitis and bursitis.  

6.  Entitlement to an initial rating in excess of 10 percent for post-traumatic headaches, closed head injury.  

7.  Entitlement to a higher initial rating for a right knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity.  

8.  Entitlement to a higher initial rating for a left knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity.  

9.  Entitlement to an effective date earlier than August 4, 2008 for the grant of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to February 1996, from December 2003 to March 2005, and from January 2008 to August 2008, with additional service in the Army Reserves.  In a June 2005 administrative decision, the RO found that the Veteran served honorably in the Army from December 2003 through March 2005, but that his discharge from his period of service from March 1995 to February 1996 was dishonorable for VA purposes and was a bar to VA benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the February 2009 rating decision the RO, in pertinent part, granted service connection and assigned an initial 40 percent rating for episodes of low back strain of musculoligamentous origin; L4-5 disc protrusions with mild spinal stenosis, effective August 4, 2008.  In the April 2009 rating decision, the RO granted service connection for post-traumatic headaches/closed head injury, right knee chondromalacia and tendonitis, left knee chondromalacia and tendonitis, right hip tendonitis and bursitis, and left hip tendonitis and bursitis.  Each of these disabilities was evaluated as 10 percent disabling, and each grant of service connection was made effective August 4, 2008.  The RO also denied service connection for GERD, a right upper extremity condition, and a left upper extremity condition.  In an August 2009 rating decision, the RO granted separate 10 percent ratings for right and left knee laxity, effective August 4, 2008.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

The Board notes that, in a September 2008 rating decision, the RO continued a 10 percent rating for the Veteran's service-connected panic disorder, and continued previous denials of service connection for episodes of low back strain of musculoligamentous origin, posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  The Veteran filed a notice of disagreement (NOD) with this rating decision later that month.  As indicated above, the RO subsequently granted service connection for the Veteran's low back disability in the February 2009 rating decision.  In the same decision, the RO also granted service connection for tinnitus, and granted an increased, 30 percent, rating for panic disorder with PTSD, effective October 1, 2007.  Thus, the February 2009 rating decision represents a full grant with respect to the claims for service connection for the episodes of low back strain of musculoligamentous origin, PTSD, and tinnitus.  The Veteran was furnished a statement of the case (SOC) regarding the issues of entitlement to an increased rating for panic disorder and PTSD and entitlement to service connection for bilateral hearing loss in February 2009.  He filed a VA Form 9 (substantive appeal) in March 2009; however, in his VA Form 9, the Veteran indicated that he had read the SOC and any supplemental SOC (SSOC) and was only appealing the issue of entitlement to an earlier effective date for the rating for his low back condition.  In correspondence dated in May 2009, the RO advised the Veteran that his March 2009 VA Form 9 was being accepted as an NOD with the effective date assigned for the service-connected low back disability and further informed him that, if his intention was to file a VA Form 9 for the issues addressed in the February 2009 SOC, he should so indicate on the enclosed VA Form 21-4138, Statement in Support of Claim.  The Veteran did not subsequently express a desire to perfect an appeal regarding his claims for an increased rating for panic disorder and PTSD and entitlement to service connection for bilateral hearing loss.  As such, only those issues listed on the title page are currently in appellate status.  See 38 C.F.R. § 20.200 (2011) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for right hip tendonitis, left hip tendonitis, post-traumatic headaches/closed head injury, a right knee disability, and a left knee disability, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The issues of entitlement to service connection for right and left upper extremity disorders and entitlement to initial ratings in excess of 10 percent for right and left hip tendonitis and bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In May 2011, prior to the promulgation of a decision in the appeal, Veteran indicated that he wished to withdraw from appeal the claims of entitlement to higher initial ratings for post-traumatic headaches, closed head injury; a right knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity; and a left knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity, and the claim of entitlement to an effective date earlier than August 4, 2008 for the grant of service connection for a low back disability.  

3.  The Veteran's currently diagnosed dyspepsia is related to medication used to treat his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the claims of entitlement to higher initial ratings for post-traumatic headaches, closed head injury; a right knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity; and a left knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity, and the claim of entitlement to an effective date earlier than August 4, 2008 for the grant of service connection for a low back disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, service connection for dyspepsia is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  On the date of the May 2011 hearing, the Veteran withdrew from appeal the claims of entitlement to higher initial ratings for post-traumatic headaches, closed head injury; a right knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity; and a left knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity, and the claim of entitlement to an effective date earlier than August 4, 2008 for the grant of service connection for a low back disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters. Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim for service connection for a gastrointestinal disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Factual Background and Analysis

The Veteran alleges that he has a current gastrointestinal disability related to medications prescribed for his service-connected disabilities.  In this regard, during the May 2011 hearing, he testified that he had been having gastrointestinal problems for about two and a half years and had been taking pain medications for his various disabilities since at least 2005.  The Veteran stated that these medications were not necessarily prescription medications, and added that he had been on Ibuprofen quite a bit.  He added that he had not had any issues with his stomach until he started taking painkillers for his back, and that, after stopping the painkillers, he continued to take Ibuprofen.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  

The Veteran was afforded a VA examination to evaluate his claimed gastrointestinal disability in December 2008.  He described his problem as belching and burping for many years and reported regurgitation of clear liquids and undigested food several times a week.  The examiner's diagnosis was dyspepsia.  The examiner commented that the Veteran had had long-standing dyspepsia, in the form of belching and burping daily.  In fact, he reported that he had always had this problem.  The examiner noted that it was unknown whether the Veteran had actual reflux disease, but that he regurgitated daily to every other day.  Physical examination was benign.  The Veteran asserted that his dyspepsia was related to medication taken for his back and neck pains.  The examiner observed that this medication appeared to be nonsteroidal medicines over the years (Motrin).  The examiner stated that, based on current medical literature, reflux disease, many times, had no specific cause, although diet and obesity could play a role.  However, he added that although nonsteroidal medicines did not specifically cause reflux, they could certainly worsen stomach complaints overall, and could easily cause dyspepsia.  The examiner noted that he could not find any specific diagnosis of reflux disease, therefore, he opined that it was at least as likely as not that the Veteran's dyspepsia was being contributed to by nonsteroidal medicines taken in the past, because such medicines were well-known to cause stomach upset.  


The Board observes that service treatment records reflect that the Veteran was involved in an accident in Kuwait in October 2004, at which time he was the driver of a semi-truck which was rear-ended.  An undated service treatment record from the Veteran's second period of active duty reflects an assessment of motor vehicle accident, thoracic muscle strain, lumbar muscle strain, and sacroiliac dysfunction.  The Veteran was prescribed Naproxen (a nonsteroidal anti-inflammatory drug (NSAID)) and Flexeril (a muscle relaxant), and was referred for physical therapy and orthopedic consults.  During treatment in November 2004, the Veteran described no improvement of his mid and low back pain after NSAIDs, rest, and physical therapy.  A record of treatment for mid-lumbar back strain later that month indicates that the Veteran continued to take Naprosyn (Naproxen) and Flexeril.  

A March 2008 service treatment record regarding treatment for low back pain reflects that the Veteran was taking Ketorolac Tromethamine (an NSAID).  Service treatment records dated in July and August 2008 reflect that the Veteran's active medications included Meloxicam (an NSAID) as well as Acetaminophen.  A July 2008 medication list reflects that the Veteran was dispensed Ibuprofen (an NSAID) in January and March 2008, was dispensed Toradal (an NSAID) in February and March 2008, and was dispensed Mobic (an NSAID) in April 2008.  He was also dispensed Acetaminophen in April 2008.  During treatment in May 2008, the Veteran reported that he was not taking any medications, despite having prescriptions for medication for smoking cessation and pain.  

During treatment at the Nebraska Spine Center in June 2008, the Veteran reported that he was taking Tylenol for low back pain.  During his December 2008 VA spine examination, the Veteran reported that occasional Tylenol use helped his neck and back pain.  

Subsequent to the December 2008 VA examination, during VA treatment in July 2009, the Veteran reported that he used Tylenol and Motrin for headaches (the Veteran is service-connected for post-traumatic headaches).  The Veteran's past medical history outlined at that time indicated that he was prescribed Naprosyn for service-connected sciatica (the Veteran is service-connected for radiculopathy of the right and left lower extremities).  The assessment following examination included dyspepsia, for which the Veteran was prescribed Ranitidine.  

While the June 2008 record of treatment from the Nebraska Spine Center and the December 2008 VA spine examination suggest that, at the time of the December 2008 VA examination to evaluate his claimed gastrointestinal disability, the Veteran was only taking Tylenol for his service-connected low back disability, the evidence of record clearly reflects that this condition was treated with NSAIDs in the past.  The December 2008 VA examiner's opinion indicated that the Veteran's dyspepsia was contributed to by NSAIDs taken in the past.  

The only medical opinion on the question of medical nexus in regard to the Veteran's dyspepsia is the opinion of the VA examiner who evaluated the Veteran in December 2008.  This examiner reviewed the claims file and attributed the Veteran's dyspepsia, at least in part, to NSAIDs taken for his service-connected neck and back disabilities.  He provided a rationale for this opinion, specifically, nonsteroidal medicines could certainly worsen stomach complaints overall, and could easily cause dyspepsia.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for dyspepsia are met.



ORDER

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for post-traumatic headaches, closed head injury, is dismissed.  

The appeal as to the claim of entitlement to a higher initial rating for a right knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity, is dismissed.  

The appeal as to the claim of entitlement to a higher initial rating for a left knee disability, evaluated as 10 percent disabling based on chondromalacia and tendonitis and 10 percent disabling based on laxity, is dismissed.  

The appeal as to the claim of entitlement to an effective date earlier than August 4, 2008 for the grant of service connection for a low back disability is dismissed.  

Service connection for dyspepsia is granted.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

At the outset, the Board observes that the Veteran was issued an SOC regarding the claims remaining on appeal in August 2009.  In September 2009 he was afforded VA joints and spine examinations, to evaluate his service-connected hip and low back disabilities.  The VA joints examination is pertinent to the claims for increased ratings for the right and left hip disabilities and, insofar as the VA spine examination contains findings regarding the Veteran's upper extremities, this examination is pertinent to the claims for service connection for right and left upper extremity disabilities.  The reports of these VA examinations were associated with the claims file prior to certification of the case to the Board.  Thus, these issues must be remanded for initial consideration of this evidence and issuance of a supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37 (2011).

As regards his claimed upper extremity disabilities, the Veteran alleges that he has right and left upper extremity disabilities, manifested by numbness, tingling, and pain, to include as secondary to service-connected back, knee, hip, and/or cervical spine disabilities.  During the May 2011 hearing, he testified that he had not been diagnosed with anything in particular as regards his upper extremities, although he described symptoms of numbness and tingling in the upper extremities.  

The evidence of record reflects that the Veteran served in Kuwait and Iraq during his second period of active duty, and served in Iraq during his third period of active duty.  As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i) (as revised by 76 Fed. Reg. 41696 (July 15, 2011)).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In adjudicating the claim for service connection for right and left upper extremity disabilities, the RO has not considered the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to compensation for certain disabilities due to undiagnosed illness and, in light of the evidence of record, including the Veteran's service in Southwest Asia during the Persian Gulf War, and his neurological complaints in the upper extremities, which have not yet been attributed to a known clinical diagnosis, the RO must do so in order to optimally develop the Veteran's claim.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

The Board observes that, on VA general medical examination in April 2005, the Veteran described mid-back pain, radiating to both the right and left arms.  On examination, the motor, neurosensory, and vascular examinations were within normal limits.  The pertinent diagnosis was chronic posttraumatic thoracic spine and lumbosacral spine strain of musculoligamentous origin with bilateral lower extremity radiation/paresthesias of the L5-S1 distribution and mid-back paresthesias at the T12-L1 area.  In regard to the Veteran's complaints of radiation of pain and paresthesias into the extremities, the examiner noted that the Veteran indicated that these occurred every once in a while, and were not chronic or daily in their appearances.  He denied receiving any treatment for these complaints.  The examiner added that there was no evidence of muscle wasting or atrophy, and there was good strength testing in the upper and lower extremities.  The next day, the examiner indicated in an addendum that radiographs revealed normal cervical, lumbosacral, and thoracic spines.  In another addendum, dated later in April 2005, the examiner commented that EMGs of the left upper and lower extremities were within normal limits and showed no evidence of a neuropathy or radiculopathy.  The examiner modified his diagnosis to delete "with bilateral lower extremity radiation/paresthesias of the L5-S1 distribution and mid-back paresthesias at the T12-L1 area" as this was not supported by EMGs.  

On VA traumatic brain injury (TBI) examination in December 2008, the Veteran denied a history of numbness, paresthesias, or other sensory changes.  The examiner commented that current motor examination was benign, although the Veteran had decreased sensation in his left leg, likely due to back disease.  Reflexes were intact.  On VA spine examination the same month, the Veteran described pain in his low back and neck.  He described the location of his radiating pain as in the low back and down the left leg.  Examination revealed good muscle strength and sensation in both upper extremities.  The diagnosis was mechanical cervical and lumbar strain.  The examiner commented that the Veteran's complaints and symptoms, as well as the location and any distribution/radiation of pain, were as noted.  

The Veteran was afforded a VA joints examination in March 2009, to evaluate his claimed knee and hip disabilities.  The Veteran reported experiencing mid and low back problems, as well as cervical spine problems, since an in-service motor vehicle accident.  He described intermittent radiation of pain.  The examiner commented that the Veteran had had nerve conduction studies which were normal.   

In his July 2009 NOD, the Veteran stated that the findings in the April 2009 rating decision were not reflective of his examination of the right upper extremity, as he had clearly and repeatedly stated his complaints regarding pain, numbness, and tingling he experienced in this extremity.  The Board notes that, during VA treatment two days later, the Veteran denied numbness, paresthesias, or other sensory changes.  

On VA spine examination in September 2009, detailed motor examination of the upper extremities revealed active movement against full resistance.  Detailed sensory examination and detailed reflex examination of the upper extremities were each normal.  

During the May 2011 videoconference hearing, the Veteran described numbness and tingling in his left arm and hand.  He added that he also had the same type of sensation in his right arm, although not as often as on the left side.  The Veteran testified that he had experienced the same problems at the time his filed his claim for service connection.  The Veteran stated that it was possible that he was not having symptoms on the date of his VA examination, as, when he first began experiencing these symptoms, they happened off and on, rather than being a regular, daily occurrence.  He indicated that, if at the time of examination, he was asked whether there was tingling or numbness in his arm, and he said no, it was because it was not happening at that time.  The Veteran further stated that the VA examiner had not offered him a nerve conduction or EMG study.  In describing his current symptoms, the Veteran testified that he experienced numbness and tingling on a daily basis, although not for the entire day.  The Veteran reported that none of the neurological symptoms in his arms began until after he injured his neck.  

Despite the fact that the motor, neurosensory, and vascular examinations were within normal limits on VA examination in April 2005, motor examination was benign on VA TBI examination in December 2008, there was good muscle strength and sensation in the upper extremities on VA spine examination in December 2008, and the September 2009 VA spine examination revealed normal motor, sensory, and reflex findings as regards the upper extremities, the Veteran testified in May 2011 that his symptoms of numbness and tingling in the upper extremities initially happened off and on, so it was possible that he was not experiencing symptoms on the date of his VA examination (apparently a reference to the December 2008 VA spine examination).  This assertion is consistent with this April 2005 description of radiation of pain and paresthesias into the extremities as occurring every once in a while and the March 2009 description of intermittent radiation of pain.  While the March 2009 VA examiner commented that the Veteran had had normal nerve conduction studies, the Board observes that the only nerve conduction studies of the upper extremities appear to have been conducted in April 2005.  

In light of his recent testimony, the Board finds that a new medical examination and opinion, based on review of the claims file, and specifically considering and addressing the Veteran's reports of symptoms in the upper extremities, would be helpful in adjudicating the claims for service connection for right and left upper extremity disorders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Board notes that, while the April 2005 VA examiner indicated that EMGs of the left upper and lower extremities were within normal limits and showed no evidence of a neuropathy or radiculopathy, the actual report of this testing has not been associated with the claims file.  As records of the April 2005 EMG testing are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

During VA treatment in May 2007, the Veteran reported that his current primary care provider was Dr. M.F. in LaVista, although he was unsure as to whether he planned to continue to see him.  Records of treatment from the Nebraska Spine Center, dated from June 2008 to October 2008 reflect that copies were provided to Dr. M.F.  The December 2008 operative report from the Veteran's lumbar spine surgery also reflects that a copy was provided to Dr. M.F.  These records suggest that the Veteran did continue to see this physician.  No treatment records from Dr. M.F. have been associated with the claims file.  During the May 2011 hearing, the Veteran stated that there were no private treatment records that VA did not already have.  Nevertheless, as the claims are being remanded, in light of the evidence indicating that the Veteran received treatment from a private primary care provider, Dr. M.F., the AMC/RO should attempt to obtain any pertinent treatment records from this physician.  

The Board notes that an October 2008 VCAA letter advised the Veteran on the information and evidence necessary to substantiate his claims for service connection for right and left upper extremity disabilities.  On remand, however, the Veteran should be furnished a VCAA letter which includes notice of the information and evidence necessary to substantiate the claims for service connection for right and left upper extremity disabilities, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in September 2009.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Omaha VA Medical Center (VAMC), dated since September 2009.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for right and left upper extremity disabilities, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his upper extremities and/or hips.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for the report of April 2005 EMG testing (as referenced by the April 2005 VA examiner), records of treatment from the Omaha VAMC (dated since September 2009), and records of treatment from Dr. M.F. (identified above).  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, to evaluate the claimed right and left upper extremity disabilities.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The examiner should note all reported symptoms related to the Veteran's claimed right and left upper extremity disabilities, to include as described during the May 2011 hearing (discussed above).  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  If there are any known diagnostic entities to which the Veteran's complaints regarding his right or left upper extremities are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability was caused or aggravated by a service-connected disability, to include mechanical cervical strain.  

If the symptoms related to the Veteran's claimed right and left upper extremity disabilities cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any neurological signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After ensuring that the development is complete, re-adjudicate the claims, considering all evidence associated with the claims file since issuance of the August 2009 SOC.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


